 
 
Exhibit 10.1
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”), is made and entered into this 7th day
of October 2008 by and among RME Merger Sub Corp., a Delaware corporation
(“Merger Sub”), and the undersigned stockholders (collectively, the
“Stockholders” and individually, a “Stockholder”) of Red Mile Entertainment,
Inc., a Delaware corporation (the “Company”).
 
WHEREAS, pursuant to the terms and subject to the conditions of that certain
Agreement and Plan of Merger, dated the date hereof (the “Merger Agreement”), by
and among the Company, SilverBirch Inc., an Ontario corporation (“Parent”), its
wholly owned subsidiary, Merger Sub, and Kenny Cheung, as representative,
pursuant to which Merger Sub will merge with and into the Company, with the
Company to be the surviving corporation of the merger (the “Merger”);
 
WHEREAS, each Stockholder is the holder of record or beneficial owner (for all
purposes in this Agreement, as such term is defined in Rule 13d-3 of the Rules
and Regulations promulgated by the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
securities for which the Stockholders have beneficial ownership shall be
“Beneficially Owned”) of the number of shares of common stock, par value $0.01
per share of the Company (the “Common Stock”), opposite such Stockholder’s name
on Exhibit A attached hereto;
 
WHEREAS, the Shares (as such term is defined below) represent approximately 23%
of the voting power of the issued and outstanding voting securities of the
Company;
 
WHEREAS, to induce the execution of the Merger Agreement by Merger Sub and
Parent, the Stockholders agree to vote the Shares so as to facilitate
consummation of the Merger to the extent more fully described below; and
 
WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and the mutual covenants
and agreements contained herein, the Stockholders, severally and not jointly and
severally, and Merger Sub agree as follows:
 
1.           Agreement to Vote Shares.
 
1.1           At any meeting of the stockholders of the Company called with
respect to the Merger, the Merger Agreement and the other transactions
contemplated thereby, and at any adjournment thereof, and on every action or
approval by written consent of stockholders of the Company, and with respect to
any consent solicited with respect to the Merger, the Merger Agreement and any
of the other transactions contemplated thereby, the Stockholders shall vote the
Shares (a) in favor of approval of the Merger, the Merger Agreement, the other
transactions contemplated thereby and any matter which could reasonably be
expected to facilitate the Merger and such other transactions and (b) against
approval or adoption of any Alternative Transaction or any other proposal that
is intended or would reasonably be construed to be in opposition to, or in
competition with, or in conflict with adoption of the Merger Agreement and
consummation of the transactions contemplated thereby.  Each Stockholder may
vote on all other matters in a manner determined in his, her or its sole
discretion.
 
 
-1-

--------------------------------------------------------------------------------


 
1.2           Each Stockholder, as the holder of record or beneficial owner of
voting stock of the Company, shall be present, in person or by proxy, at all
meetings of stockholders of the Company and at any adjournment thereof, and on
every action or approval by written consent of stockholders of the Company with
respect to any of the matters addressed in Section 1.1, so that all Shares are
counted for the purpose of determining the presence of a quorum at such meetings
or on such written consent.  The Stockholders shall not enter into any agreement
or understanding with any person or entity to vote or give instructions in any
manner inconsistent with the terms of this Section 1.
 
2.           Irrevocable Proxy.  Concurrently with the execution of this
Agreement, the Stockholders agree to deliver to Merger Sub an irrevocable proxy
in the form attached hereto as Exhibit B (the “Proxy”), provided that the Proxy
shall be revoked only upon the Expiration Date (as defined below).  The Proxy is
irrevocable and coupled with an interest in the obligations of the Stockholders.
 
3.           No Solicitation of Proxies.  Each Stockholder agrees (solely in
his, her or its capacity as such) that he, she or it shall not directly or
indirectly, engage in any solicitation (as defined in Regulation 14A of the
Rules and Regulations promulgated by the Securities and Exchange Commission
pursuant to the Exchange Act) of other stockholders of the Company (a) against
the Merger, the Merger Agreement, the other transactions contemplated thereby or
any matter that could reasonably be expected to facilitate the Merger and such
other transactions or (b) in favor of any Alternative Transaction.
 
4.           Definition of Shares.  For purposes of this Agreement, the term
“Shares” shall include: (i) all securities of the Company (including, without
limitation, all shares of Common Stock) owned of record or Beneficially Owned by
the Stockholders as of the date of this Agreement, as indicated on Exhibit A;
and (ii) all additional securities of the Company of which the Stockholders
acquire record ownership during the period from the date of this Agreement
through the Expiration Date, including, without limitation, through the exercise
or conversion of any options, warrants or other rights to purchase shares of
Common Stock and other securities convertible into, or exercisable for shares of
Common Stock.  In the event of a stock dividend or distribution, or any change
in the Shares by reason of any stock dividend, split-up, recapitalization,
combination, exchange of shares or the like, the term “Shares” shall be deemed
to refer to and include the Shares as well as all such stock dividends and
distributions and any shares into which or for which any or all of the Shares
may be changed or exchanged.
 
5.           Transfers of Shares.  Each Stockholder hereby agrees that, at all
times during the period commencing with the execution and delivery of this
Agreement until the Expiration Date, such Stockholder (a) shall not cause or
permit the Transfer (as defined below) of any Shares, or any interest in the
Shares, to be effected, or discuss, negotiate or make any offer regarding any
Transfer of any Shares, and (b) shall not deposit (or permit the deposit of) any
Shares in a voting trust or grant any proxy, or enter into any voting agreement
or similar agreement or arrangement in contravention of the obligations of such
Stockholder under this Agreement with respect to the Shares.  
 
 
-2-

--------------------------------------------------------------------------------


 
 
Each Stockholder further agrees with, and covenants to, Merger Sub that such
Stockholder shall not request that the Company register the Transfer of any
certificate or uncertificated interest representing any of the Shares, unless
such Transfer is made in compliance with this Section 5.  From and after the
date of this Agreement, through the Expiration Date, the Company will not
register or otherwise recognize the Transfer (book-entry or otherwise) of any
Shares or any certificate or uncertificated interest representing any of the
Stockholders’ Shares, except as permitted by, and in accordance with this
Section 5.  This Section 5 shall not prohibit a Transfer of Shares by any
Stockholder (A) to any member of such Stockholder’s immediate family, or to a
trust for the benefit of such Stockholder or any member of such Stockholder’s
immediate family, or (B) upon the death of such Stockholder; provided however,
that a Transfer referred to in this sentence shall be permitted only if, as a
precondition of such Transfer, the transferee shall have (i) duly executed a
counterpart of this Agreement and a proxy in the form attached hereto as Exhibit
B, and (ii) agreed in writing to hold such Shares, or such interest therein,
subject to all of the terms and conditions set forth in this Agreement.  For
purposes of this Agreement, a person or entity shall be deemed to have effected
a “Transfer” of a security if such person or entity, directly or indirectly: (i)
sells, offers to sell, makes any short sales of, pledges, encumbers, lends,
hypothecates, enters into any type of equity swap or hedging of, grants an
option with respect to, transfers or disposes of such security, any interest
therein, or the economic consequences of ownership of such security or (ii)
enters into an agreement, contract or commitment providing for the sale of,
making any short sales of, pledge of, lending of, encumbrance of, equity swap or
hedging of, grant of an option with respect to, transfer of or disposition of
such security, any interest therein or the economic consequences of ownership of
such security, other than any such actions pursuant to which such person or
entity maintains all voting rights with respect to such security.
 
6.           Representations and Warranties of the Stockholders.  Each
Stockholder, severally and not severally and jointly, hereby represents and
warrants to Merger Sub as follows:
 
6.1           Authority.
 
(a)           The Stockholder has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement by the Stockholder, and the
consummation of the transactions contemplated hereby, has been duly authorized
by all necessary action on the part of the Stockholder.
 
(b)           This Agreement has been duly executed and delivered by the
Stockholder and constitutes a valid and binding obligation of the Stockholder
enforceable in accordance with its terms, subject to its enforceability against
Merger Sub and the effect of applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject to
the effect of general principles of equity, including, without limitation, the
possible unavailability of specific performance or injunctive relief, regardless
of whether considered in a proceeding in equity or at law.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby and compliance with the terms hereof will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time or both) under or the acceleration of any provision of any trust
agreement, partnership agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to the Stockholder or to any of the property or
assets of the Stockholder.
 
 
-3-

--------------------------------------------------------------------------------


 
 
(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality, domestic, foreign or
supranational, is required by or with respect to the Stockholder in connection
with the execution and delivery of this Agreement or the consummation by the
Stockholder of the transactions contemplated hereby.
 
6.2           The Shares.  Each Stockholder owns of record or Beneficially Owned
as of the date hereof the number of Shares indicated opposite such Stockholder’s
name on Exhibit A, free and clear of any liens, claims, charges or other
encumbrances or restrictions of any kind whatsoever and has sole, and otherwise
unrestricted, voting power with respect to such Shares.  Each Stockholder does
not own any Shares other than those set forth opposite such Stockholder’s name
on Exhibit A, and (assuming that the closing under the Merger Agreement occurs
on the terms set forth in the Merger Agreement) each Stockholder does not have
the right to acquire any additional capital stock of the Company, or warrants,
options or other rights to acquire same.
 
7.           Effectiveness.  The effectiveness of this Agreement is conditioned
upon the Merger Agreement having been duly executed and delivered by all of the
parties thereto and the Merger Agreement being in full force and effect.
 
8.           Termination.  Notwithstanding anything else in this Agreement, this
Agreement, the Proxy and all obligations of the Stockholders under either this
Agreement or the applicable Proxy shall automatically terminate as of the
earlier to occur of the following (such date, the “Expiration Date”): (i) such
date and time as the Merger Agreement shall have been terminated in accordance
with its terms, (ii) such date and time as the Merger shall become effective in
accordance with the terms and conditions of the Merger Agreement or (iii) upon
the execution of a written agreement by all parties hereto.
 
9.           Additional Documents.  Merger Sub and the Stockholders hereby
covenant and agree to execute and deliver any additional documents necessary, in
the reasonable determination of Merger Sub’s legal counsel, to carry out the
intent of this Agreement.
 
10.           Miscellaneous.
 
10.1           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
10.2           Binding Effect and Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by any of
the parties without the prior written consent of all of the other parties
hereto.
 
 
-4-

--------------------------------------------------------------------------------


 
10.3           Amendments and Modifications.  This Agreement may not be
modified, amended, altered or supplemented except upon the execution and
delivery of a written agreement executed by the parties hereto.
 
10.4           Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that each of the parties will be irreparably harmed and that there
will be no adequate remedy at law for a violation of any of the covenants or
agreements of the parties set forth herein. Therefore, it is agreed that, in
addition to any other remedies which may be available to any party upon a
violation by one or more other parties, such non-violating party shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to it at law or in equity.
 
10.5           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and sufficient if delivered in
person, by commercial overnight courier service, by confirmed fax or sent by
mail (registered or certified mail, postage prepaid, return receipt requested)
to the respective parties as follows:
 
(a)           if to Merger Sub, to:
 
SilverBirch Inc.
Suite 500
150 Ferrand Drive
Toronto, ON M3C 3E5
Attention:  Chief Executive Officer
Fax No.:  (416) 621-7715
 
with a copy to:
 
Nixon Peabody LLP
200 Page Mill Road, 2nd Floor
Palo Alto, CA 94306-2022
Attention: Jeffrey Selman
Fax No.: (866) 438-3891
 
 (b)           if to a Stockholder, to the address set forth opposite such
Stockholder’s name on Exhibit A,
 
or to such other address as any party hereto may have furnished to the other
parties in writing in accordance herewith, except that notices of change of
address shall only be effective upon receipt.
 
10.6           Governing Law.  This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts to be executed and performed entirely within such State.
 
 
-5-

--------------------------------------------------------------------------------


 
 
10.7           Entire Agreement.  This Agreement and the other agreements
referred to herein contain the entire understanding of the parties in respect of
the subject matter hereof and supersede all prior negotiations and
understandings between the parties with respect to such subject matter.
 
10.8           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.
 
10.9           Effect of Headings.  The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
-6-

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed on the day and year first above written.
 
MERGER SUB:
 
RME MERGER SUB CORP.
 
By:
   /s/                                                                                                                   
Name:  Derek van der Plaat
Title:  President
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
-7-

--------------------------------------------------------------------------------


 
 
 
STOCKHOLDER COUNTERPART SIGNATURE PAGE TO
VOTING AGREEMENT


This page constitutes a signature page (this “Signature Page”) to the Voting
Agreement among RME Merger Sub Corp. and the stockholders of Red Mile
Entertainment, Inc. named therein (the “Voting Agreement”) in your capacity as a
Stockholder (as defined in the Voting Agreement).  Execution of this Signature
Page constitutes your execution of the Voting Agreement.  The Stockholder
acknowledges and agrees that he, she or it is subject to the terms and
conditions set forth in the Voting Agreement upon execution of this Signature
Page.




STOCKHOLDER:


Print Name:                      ____________________________


Signature:                         ____________________________


Name:                               ____________________________


Title:                                 ____________________________
(if applicable)




 